On petition for reargument, appellants urge that the rule requiring apportionment of dividends as between corpus and income, discussed in part 5 of the original opinion, should be limited to stock dividends and extraordinary cash dividends. The authorities cited by us involved cases of such dividends. It was our intention so to limit the rule without intimating whether the rule for apportioning dividends between corpus and income ever applies to ordinary dividends, and we now do so.
A stipulation of the parties shows that the dividend in question was an ordinary cash dividend, which the parties now agree should go to the remaindermen. It therefore follows that respondents' recovery should be further reduced by the sum of $5,023.22 and *Page 229 
that their recovery should be the sum of $33,922.04 together with interest thereon at three percent from March 8, 1940.
Modified on petition for reargument as stated.